DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prioritized Examination (Track One) Under MPEP 708.02(b)
This Application had been granted Prioritized Examination/Track One under MPEP 708.02(b).  This requirement is subject to the provisions of 37 CFR 1.134, 1.135  and 1.136.  Extensions of time period may be granted under 37 CFR 1.136(a). However, any request for an extension of time, including an extension of time for the purpose of responding to a pre-examination notice (e.g., Notice to File Missing Parts), will cause the application to be ineligible for further treatment under the prioritized examination program. A request for an extension of time prior to the grant of prioritized examination status will prevent such status from being granted. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).  MPEP 708.02(b)(I)(4).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/22 was filed after the mailing date of the 7/22/22 Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
 	Claims 1-21 are pending in the application, with claims 1, 4, 6-11, and 14-19 under consideration and claims 2-3, 5, 12-13 and 20-21 withdrawn, with claims 1, 7-8, 14, and 20-21 amended. 	The objection to claims 8 and 14 is withdrawn in view of the amendments to the claims.

Response to Arguments
 	Applicants’ 9/19/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claim 1, Applicants assert on pages 7-9 that Suzuki fails to disclose the newly added limitation wherein the device comprises at least one conduit attached to the at least one fluid outlet, the at least one conduit including one or more walls, the one or more walls of the conduit defining and extending between an open terminal end and an outlet portion,... the one or more walls defining one or more conduit inlets, the one or more conduit inlets located between the open terminal end and the outlet portion,".   Applicants argue that Suzuki does not disclose that the tubular 106 portion (of the cited conduit 126/124/106/114) "defin[es] one or more conduit inlets, the one or more conduit inlets located between the opening terminal end and the outlet portion.” Applicants argue that the impermeable sheet 124 of Suzuki is located to the side and spaced from the tubular wall 106, such that the sheet 124 is not “between the opening terminal end and the outlet portion”. 	This is not persuasive, as Applicants are interpreting the prior rejection citations to new elements not recited or considered in the prior Office Action.  Applicants are further interpreting that the walls of the cited conduit 126/124/106/114 are limited to the tubular portion 106 of the conduit 126/124/106/114, without considering the other portions of the conduit 126/124/106.   	Thus, upon further consideration, Suzuki teaches the newly recited limitations, necessitating new grounds of rejection, wherein Suzuki discloses:
    PNG
    media_image1.png
    303
    197
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    258
    378
    media_image2.png
    Greyscale
	at least one conduit 126/124/112/106/114 (as combination of: liquid permeable diffusion sheet 126 Fig.3 [0053],ll.11; and permeable layer 124 (liquid permeable, non-air permeable sheet 124 [0053],ll.10-11), surrounded by open topped container 112 Fig.3;[0050],ll.7-8; containing internal portion of urine guide tube 106 within 102; and outlet portion 114 attached to open terminal end of tube 106 and to the outlet portion 114 (Fig.3-4 [0050],ll.5-8; according to broadest reasonable interpretation “BRI”); 	the at least one conduit 126/124/112/106/114 including:  		one or more walls (as wall(s) of permeable diffusion sheet as comprising openings for urine to pass through Fig.3-4), the one or more walls defining and extending between:  		an open terminal end (opening terminal end as drain opening of conduit 106 through end of container 112 that connects to joint member 104 connected to outlet portion 114, as claimed below); and  		an outlet portion 114 (as drainage port 114 connecting fluid outlet of 106) that is disposed in the at least one fluid outlet (of 136 as opening in barrier 136 connected to conduit 106) (Fig.3-4 [0050],ll.5-8)  		the open terminal end (of conduit 106 as cited above) disposed in the chamber 102a (Fig.3-4 [0050],ll.5-8);   		the outlet portion 114 (as drainage port 114 connecting fluid outlet of 106) disposed in the at least one fluid outlet (of 136 as opening in barrier 136 connected to conduit 106) (Fig.3-4 [0050],ll.5-8); and 		the one or more walls (of permeable diffusion sheet 126 or liquid permeable sheet 124 Fig.3-4) defining one or more conduit inlets (as openings in liquid permeable, gas/air impermeable sheet 126 or 124 of at least one conduit 126/124/112/114 Fig.3;[0053],ll.10-11 connecting to conduit 112/106 to receive fluid as urine into container 112/106), the one or more conduit inlets (of liquid permeable 124) located between the open terminal end (of 106/112) and the outlet portion 114 (Fig.3-4 [0050],ll.5-8,19-21). 
 	Accordingly, Suzuki discloses all of the limitations of amended claim 1, including new grounds of rejection necessitated by claim amendments, as further presented below.
  	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 4, 6-11, 14-16 and -19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Suzuki (US 2012/0253303 A1).

    PNG
    media_image2.png
    258
    378
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    303
    197
    media_image1.png
    Greyscale
	As to claim 1, Suzuki discloses a fluid collection assembly 102 (urine collection assembly as urine absorption member 102 Fig.1-2 [0048],ll.4 as separately usable with underpants such as for incontinence [0048],ll.20-21,17-21), comprising:  	a fluid impermeable barrier 136a-d (leakage barrier 136 Fig.3-4 [0062]) defining:  		at least one opening (as longitudinal, top, opening defined by inner edges of members 136b Fig.3; [0062],ll.9-17);  		a chamber 102a (as at least container section 102a formed within barrier 136 Fig.3; [0049],ll.4-5) in fluid communication with the at least one opening (as opening inside 136b edges); and  		at least one fluid outlet (as fluid outlet opening of barrier 136a connecting to drainage port 114 Fig.3-4 [0050],ll.5-8, as claimed below);  	at least one porous material 134/132/130/128 (liquid permeable sheet 134; filter 132 as porous absorbent material Fig.3-4 [0053],ll.12-13; spacer layer 130 Fig.2-4 [0053],ll.12; and cushion sheet 128 supporting 130,132, and 134 Fig.3-4), disposed in the chamber 102a within 102 Fig.3; and  	at least one conduit 126/124/112/106/114 (as combination of: liquid permeable diffusion sheet 126 Fig.3 [0053],ll.11; and permeable layer 124 (liquid permeable, non-air permeable sheet 124 [0053],ll.10-11), surrounded by open topped container 112 Fig.3;[0050],ll.7-8; containing internal portion of urine guide tube 106 within 102; and outlet portion 114 attached to open terminal end of tube 106 and to the outlet portion 114 (Fig.3-4 [0050],ll.5-8; according to broadest reasonable interpretation “BRI”); 	the at least one conduit 126/124/112/106/114 including:  		one or more walls (as wall(s) of permeable diffusion sheet as comprising openings for urine to pass through Fig.3-4), the one or more walls defining and extending between:  		an open terminal end (opening terminal end as drain opening of conduit 106 through end of container 112 that connects to joint member 104 connected to outlet portion 114, as claimed below); and  		an outlet portion 114 (as drainage port 114 connecting fluid outlet of 106) that is disposed in the at least one fluid outlet (of 136 as opening in barrier 136 connected to conduit 106) (Fig.3-4 [0050],ll.5-8)  		the open terminal end (of conduit 106 as cited above) disposed in the chamber 102a (Fig.3-4 [0050],ll.5-8);   		the outlet portion 114 (as drainage port 114 connecting fluid outlet of 106) disposed in the at least one fluid outlet (of 136 as opening in barrier 136 connected to conduit 106) (Fig.3-4 [0050],ll.5-8); and 		the one or more walls (of permeable diffusion sheet 126 or liquid permeable sheet 124 Fig.3-4) defining one or more conduit inlets (as openings in liquid permeable, gas/air impermeable sheet 126 or 124 of at least one conduit 126/124/112/114 Fig.3;[0053],ll.10-11 connecting to conduit 112/106 to receive fluid as urine into container 112/106), the one or more conduit inlets (of liquid permeable 124) located between the open terminal end (of 106/112) and the outlet portion 114 (Fig.3-4 [0050],ll.5-8,19-21).	As to claim 4, Suzuki discloses wherein the fluid impermeable barrier 136 exhibits a concavely curved cross-sectional shape (concave curved cross section of outer portion 136 of device as shown in Fig.3). 

	As to claim 6, Suzuki discloses wherein the chamber 102a being substantially completely filled with the at least one porous material (as substantially filled with a plurality of porous/liquid permeable layers as 134,as well as one or more of permeable layers 132, 130, 128, 126, 124 Fig.3,[0053],ll.9-13).

	As to claim 7, Suzuki discloses where the system further includes at least one additional porous material disposed in the at least one conduit (as permeable layer 124 under top of conduit as layer 126, Fig.3, as presented above, [0053],ll.9-13).

	As to claim 8, Suzuki discloses wherein:  	the chamber 102a includes a substantially unoccupied fluid reservoir (as space opposite terminal end within 102a [as presented above] that is capable of being unoccupied before use as empty until collecting urine, according to broadest reasonable interpretation (BRI));  	the at least one conduit 126/112/106/114 extends from the at least one fluid outlet (as fluid outlet opening of barrier 136a connecting to drainage port 114 Fig.3-4 [0050],ll.5-8) to or near the fluid reservoir 102a Fig.3,4, as further presented above); and  	the at least one additional porous material (as permeable layer 124 under top of conduit as layer 126, Fig.3, as presented above, [0053],ll.9-13) is disposed in the at least one conduit 126/112/106/114  Fig.3 and extends from the at least one conduit 126/112/106/114 into the fluid reservoir 102a Fig.4, according to BRI).

	As to claim 9, Suzuki discloses wherein the at least one porous material 134/132/128 includes a fluid permeable membrane 134 (Fig.3-4, as liquid permeable [0061],ll.5-6 /water repellant [0061],ll.12-13 sheet, necessarily as membrane, according to BRI); a fluid permeable support 128 (cushion sheet 128 supporting 132 Fig.3-4), and at least one absorbent material 132 (Fig.3-4, as filter 132 as necessarily absorbing at least some urine as passed through according to BRI) disposed between the fluid permeable membrane 134 and the fluid permeable support 128 (Fig.3-4; [0053],ll.9-21).	As to claim 10, Suzuki teaches wherein at least one of the one or more conduit inlets 124 includes a one-way valve that is configured to allow the bodily  fluids to enter an interior of the at least one conduit 126/124/106/114 and substantially prevent the bodily fluids to exiting the interior of the at least one conduit (where inlets of liquid permeable, gas/air impermeable sheet 124 necessarily function as a one way valve for liquids but not gases to enter be contained in as preventing exiting of fluids from conduit, according to BRI Fig.3;[0053],ll.10-11.

	As to claim 11, Suzuki teaches wherein the at least one conduit 126/124/112/106/114 exhibits a length measured from the open terminal end to the outlet portion (Fig.4, as presented above for claim 1), and wherein the one or more conduit inlets (as at least: inlets of liquid permeable, gas/air impermeable sheet 124 Fig.3;[0053],ll.10-11) are spaced from the open terminal end by about 25% to about 40% of the length of the at least one conduit (where the at least some of the inlets (as liquid permeable, gas impermeable inlets spaced along the length of sheet 124) are spaced from the terminal end (as drain opening of conduit 106 through end of container 112 in chamber 102a Fig.3-4 [0050],ll.5-8) by 25-50% Fig.3).

	As to claim 14, Suzuki teaches where the system further comprises at least one additional conduit disposed in the chamber (as conduit between sheets 128 and 126 within chamber 102a Fig.4), a length (longitudinal) of the at least one additional conduit is different from the length of the at least one conduit (wherein additional conduit length longer than 106 of the first conduit as shown in Fig.4, according to BRI).

	As to claim 15, Suzuki teaches where the system further comprises a leak prevention material disposed in the at least one porous material 134/132/130/128 (as liquid permeable, absorbent layers directing urine into the conduit, that would necessarily help prevent leaks, as presented above for claim 1),  	wherein: the leak prevention material includes at least one first layer 134 and at least one second layer 132/130 positioned downstream from the at least one first layer 134 (132/130 as under 134 as downstream for liquid/urine being drawn into conduit reservoir through downstream conduit 126/124/112/106, as shown in Fig.3, as further presented above for claim 1), each of the at least one first layer 134 and the at least one second layer 132 defining a plurality of void spaces (as openings/spaces provided through and/or under each of 1st 134 and 2nd 132/130 layers, as shown in Fig.3-4, as further presented above for claim 1); 	wherein each of the plurality of void spaces of the at least one first layer 134 exhibits a first average cross-sectional area (FIg.3-4) and each of the plurality of void spaces of the at least one second layer 132/130 exhibits a second average cross-sectional area (Fig.3-4) that is greater than the first average cross-sectional area of each of the void spaces (where combination of void space cross sectional area of 132/130 is necessarily greater than void space cross sectional area of 134, as shown in Fig.3-4).
 
	As to claim 16, Suzuki teaches wherein the at least one conduit includes one or more peaks and one or more valleys (where Fig.4 shows different heights/widths/lengths of different portions of the conduit  126/124/106, such that there are necessarily one or more peaks and valleys included in the conduit, according to BRI).

	As to claim 19, Suzuki teaches wherein a size of the at least one fluid outlet (as fluid outlet opening of barrier 136a connecting to drainage port 114 Fig.3-4 [0050],ll.5-8, as claimed below) is smaller than a size (as shown in Fig.3) of the open terminal end (terminal end as drain opening of conduit 106 through end of container 112 that connects to joint member 104 connected to outlet portion 114, as claimed below) disposed in the chamber 102a (Fig.3-4 [0050],ll.5-8).
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Newton (US 2017/0348139 A1).
	As to claim 17, Suzuki does not teach wherein the at least one conduit exhibits an outer diameter that is about 5 mm to about 9 mm. 	However, Newton teaches a urine collection assembly (urine collection device [0034],ll.1-2;  insertable into underwear, etc.), comprising:
    PNG
    media_image3.png
    221
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    131
    588
    media_image4.png
    Greyscale
 	a urine collection device 10 (container 10 Fig.1-2 [0014]) comprising: 		a conduit 12 (shell 12; Fig.1-2; [0014],ll.2-5) having: an aperture 20 (window 20 Fig.2 [0014],ll.4-5) and including a channel (within shell 12 adjacent to port/outlet 14 Fig.1-2,[0014],ll.2-3,12-13) in fluid communication with a suction outlet 14 (port 14;Fig.1; [0014],ll.3,12) configured to provide fluid communication with a vacuum source ([0015],ll.12-17); 		at least one porous layer 24 (as fabric layer 24 as wicking/absorbing material 24 within channel/chamber 18 and window 20 of 1st member 12 Fig.1-2,5 [0014]); and		a reservoir 18 (chamber 18) positioned within the urine collection assembly and in fluid communication with the channel (within shell 12 adjacent to port/outlet 14 Fig.1-2,[0014],ll.2-3,12-13).  	wherein the urine collection device has a shape and diameter suitable to fit against the region of the female body surrounding the urethral opening [0017],ll.2-4 that directly receives urine discharged by the user [0015]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the modify the conduit of Suzuki with the diameter and shape of Newman that would be obvious to include as a diameter including the range 5-9 mm, and one of skill would have been motivated to do so, in order to provide a conduit shape and diameter suitable to fit against the region of the female body surrounding the urethral opening that directly receives urine discharged by the user that directly receives urine discharged by the user.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.

	As to claim 18, Suzuki does not teach wherein the system further includes at least one porous material 24 having at least one non-bodily fluid disposed therein. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to the modify the additional porous material of Suzuki to further include at least one non-bodily fluid disposed therein, such as a liquid deodorant and/or disinfectant, and one of skill would have been motivated to do so, in order to keep the collected urine from providing unpleasant odors and/or to provide a disinfectant to prevent bacterial contamination of the collected urine, which would help prevent potential infection in the user.

Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., Sanchez (US 2016/0374848 A1); Sanchez (US 10,390,989 B2); Sanchez (US 2017/0266031 A1); and Sanchez (US 2019/014624 A1) (See Figures and corresponding descriptions).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781